Citation Nr: 0523398	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-00 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active military service from July 1954 to 
March 1958.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 2002 RO decision which determined that 
new and material evidence had not been submitted to reopen 
the veteran's previously denied claim seeking service 
connection for sinusitis.  The veteran filed a timely notice 
of disagreement with this decision in May 2002.  In October 
2002, the RO issued a statement of the case, and the veteran 
perfected his appeal in January 2003.

A hearing at which the veteran testified was conducted at the 
RO in October 2003.  

In June 2004, the Board issued a decision which reopened the 
veteran's claim of entitlement to service connection for 
sinusitis, and remanded this matter for additional 
evidentiary development and de novo adjudication by the RO.  
In December 2004, the RO issued a supplemental statement of 
the case which denied service connection for sinusitis.
 

FINDINGS OF FACT

1.  Sinusitis existed prior to active service.

2.  The preexisting sinusitis underwent an increase in 
severity of disability during active service.

3.  The increase in severity of the sinusitis during active 
service was not clearly and unmistakably the result of the 
natural progress of the condition.



CONCLUSION OF LAW

Sinusitis was aggravated by active service.38 U.S.C.A. §§ 
1111, 1131, 1132, 1137, 1153; 38 C.F.R. §§ 3.304, 3.306 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111.  To rebut the 
presumption of sound condition under section 1111 of the 
statute for disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service. 
VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable". 
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. § 
1153.

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease." 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who 
served during a period of war or after December 31, 1946, 
clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service, and clear 
and unmistakable evidence includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition. 38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened. Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied. See Gilbert, 1 Vet. App. at 
54.

Historically, the veteran served on active duty from July 
1954 to March 1958.  His enlistment examination, dated in 
July 1954, noted a history of sinusitis.  He was treated in 
April and in May 1955 for chronic sinusitis, and, at that 
time, he gave a history of having experienced several 
sinusitis attacks in civilian life (prior to service) that 
had required antibiotic therapy.  In March 1956, the veteran 
was seen for complaints of frequent sinus headaches and 
chronic postnasal discharge.  He was diagnosed with chronic 
maxillary sinusitis and underwent a sinusotomy of the right 
maxillary sinus (Caldwell-Luc procedure) later in March 1956.  

A post service medical statement, dated in June 1958, was 
received from D. H. Faulknor, M.D, who indicated he had 
treated the veteran for sinusitis on three occasions in May 
1953.  A June 1958 VA medical examination report that noted 
the veteran had a history of sinusitis dating back to when he 
was seven years old.  A November 1960 VA hospitalization 
report showed that the veteran was hospitalized for 
evaluation of his sinuses after complaining of right nasal 
discharge and postnasal drip.  X-rays of the paranasal 
sinuses revealed almost complete obliteration of the right 
maxillary antrum, which was considered consistent with 
chronic, inflammatory process.  The veteran underwent a 
second right sinusotomy (Caldwell-Loc procedure), and the 
discharge diagnosis was right, chronic sinusitis, treated, 
improved.  

Under these circumstances, the Board finds that the record 
clearly shows preservice existence of sinusitis.  Thus, 
service connection for the preservice sinusitis is only 
possible if it was aggravated by service.

The level of the veteran's sinusitis before service is not 
clearly shown.  A June 1997 e-mail from Dr. Dankle discussed 
the Caldwell-Luc procedure to treat sinus disease in the 
maxillary sinuses.  He stated that Caldwell-Luc surgery was, 
by and large, reserved in the United States for complicated 
sinus problems such as tumor removal or recurrent sinus 
disease associated with irreversible mucosal disease in the 
maxillary sinus that had failed to respond to prior 
endoscopic sinus surgery.  

A VA examination of the sinus was conducted in September 
2004.  The VA examiner noted that he had reviewed the 
veteran's medical records completely.  The report noted his 
history of sinusitis before, during, and since his discharge 
from active duty service.  Based upon his review of the 
record, and physical examination of the veteran, the VA 
examiner opined that "it seems at least as likely as not, 
that the veteran's preexisting sinusitis in the winter caused 
permanent injuries and severity during his military 
service."  Therefore, the Board concludes that the 
presumption of aggravation of the sinusitis is raised in this 
case.  That presumption must be rebutted by clear and 
unmistakable evidence including medical facts and principles 
showing that the increase is due to the natural progress of 
the condition. 38 C.F.R. § 3.306(b).

A natural progression of a disease or disorder within the 
meaning of VA regulations is one that would have resulted 
even if the veteran had not been in military service and 
exposed to the particular rigors that such service entails.  
The VA examiner conducting his recent September 2004 VA 
examination addressed the question of natural progression 
raised here by stating that it was "possible in this case 
that the increased episodes [during service] are most likely 
to due to the natural progression of this condition."  Such 
equivocal language, however, leaves open the possibility that 
the preservice condition was at least somewhat aggravated by 
service beyond natural progression.  

Based on the medical evidence discussed above, the Board 
finds that the increase in severity of the veteran's 
preexisting sinusitis was not clearly and unmistakably the 
result of the natural progress of the condition.  Therefore, 
the Board concludes that the veteran's sinusitis was 
aggravated by active service, and service connection must be 
granted for sinusitis. 38 U.S.C.A. §§ 1111, 1131, 1132, 1137, 
1153; 38 C.F.R. §§ 3.304, 3.306 (2004).

The Board has considered whether the notice and duty to 
assist requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been satisfied. 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002). Given the 
favorable action taken, however, the Board concludes that no 
further action pertinent to this appeal is required at this 
time.


ORDER

Service connection for sinusitis is granted.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


